DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/22/2022, Claims 1-10 and 29 have been cancelled, and newly added Claims 11-28 and 30-36 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 17/207074 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 11-28 and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Rafiee (US PGPub 2018/0008248), Widomski (US PGPub 2005/0288706), Burnett (US PGPub 2007/0135831), Alfaro (US PGPub 2004/0254594), Valley (US Patent 5,795,325), Steiner (US PGPub 2012/0078295), and Teirstein (US Patent 5,499,995), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 11 and 30, which recite, inter alia, a balloon, releasably connected to a catheter, which has a fluid port, connecting struts attached to a tip and base of the balloon, an elongate actuator disposed slidably in the balloon channel such that it is slidable with respect to the base so as to set a distance between the tip and the base, and a lock configured to maintain the distance between the tip and base.  The novelty of this invention is that “this allows for precise and reliable definition of the radial extension of the occluder device and accordingly to an improved reliability of the device (Paragraph 0035 of instant specification PGPub).
The closest prior arts of record Rafiee (US PGPub 2018/0008248), Widomski (US PGPub 2005/0288706), Burnett (US PGPub 2007/0135831), Alfaro (US PGPub 2004/0254594), Valley (US Patent 5,795,325), Steiner (US PGPub 2012/0078295), and Teirstein (US Patent 5,499,995) teach medical occluder device similar to that of Claims 11 and 30, however the prior art of record does not disclose the limitation of the claim with the addition of “a lock configured to maintain the distance between the tip and the base of the balloon. 
Because none of the prior art documents of record teach an occluder device as recited in Claims 11 and 30, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 11 and 30 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771